NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted March 19, 2020*
                                Decided March 20, 2020

                                         Before

                           DANIEL A. MANION, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge
No. 19-1836

RUBEN SANCHEZ,                                    Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 18 C 06356

UNITED STATES OF AMERICA, et al.,                 Edmond E. Chang,
     Defendants-Appellees.                        Judge.

                                       ORDER

        Ruben Sanchez posits a nationwide conspiracy to violate his civil rights. The
district court screened the complaint under 28 U.S.C. § 1915(e)(2), denied Sanchez’s
request for counsel, and dismissed the suit without leave to amend. Because the suit is
frivolous and amending the complaint would not cure its defects, we affirm.

      Sanchez’s complaint names as defendants the “U.S.,” “Ill. State,” “Cook County,”
“Chicago,” “Judge[s],” “Law[y]ers,” and “cop Union.” He wants judges prosecuted as

      * The defendants were not served with process and are not participating in this
appeal. After examining the appellant’s brief and the record, we have concluded that
the case is appropriate for summary disposition. FED. R. APP. P. 34(a)(2).
No. 19-1836                                                                          Page 2

the “head[s] of organi[zed] crime” because they are “evil [people].” The judges, he
alleges, have secretly conspired with countless public and private officials (including
local police, attorneys, and the clerk of the United States Supreme Court) to withhold
and destroy evidence “all to protect one of [their] own.” Sanchez lists state and federal
cases in which these conspiratorial acts occurred. He was not a litigant in all of these
suits, but he asserts that their outcomes or proceedings were unjust.

       Sanchez moved for leave to file the complaint without prepaying filing fees and
for recruited counsel. He wrote one word—“Rosewine”—to explain which attorneys he
had contacted and why he was unable to retain one on his own.

       Because Sanchez sought leave to sue without prepaying the filing fee, the district
court screened the complaint under § 1915(e)(2)(B)(i), which requires dismissal if the
action is frivolous. The court ruled that, because Sanchez’s allegations “sprawl[ed]
across various cases, the state and federal court systems, and various levels of those
courts, all the way up to the United States Supreme Court,” they were “fanciful.” To the
extent that it could discern whom Sanchez wanted to sue, the court reasoned that some
defendants—the United States and the State of Illinois—were immune from suit and
others were not “actually described as conspirators in the complaint.” The court ruled
that these problems were incurable so amendment would be futile. Finally, the court
denied Sanchez’s motion to recruit counsel because Sanchez provided only one obscure
word to explain why he could not secure a lawyer on his own and because “no attorney
can fix this complaint.”

       On appeal, Sanchez primarily argues that the district court wrongly dismissed
the suit. He contends that he should have received leave to amend, with counsel,
because an attorney could have clarified the defendants and stated a proper claim.

       The district court permissibly denied leave to amend. Generally, a plaintiff is
entitled to amend the complaint once as a matter of right, and a district court should
“freely give leave [to amend] when justice so requires.” FED. R. CIV. P. 15(a). But district
courts may deny leave to amend when “the amendment would be futile,” Arreola v.
Godinez, 546 F.3d 788, 796 (7th Cir. 2008), and we review a ruling on futility de novo,
Heng v. Heavner, Beyers & Mihlar, LLC, 849 F.3d 348, 354 (7th Cir. 2017). Here, the court
correctly decided that Sanchez’s allegations are incurably frivolous. To begin, they are
irrational. See Denton v. Hernandez, 504 U.S 25, 32–33 (1992); Neitzke v. Williams, 490 U.S.
319, 325 (1989). Sanchez imagines officials from all branches and levels of government
secretly conspiring with unions and lawyers, but the imagined network is so vast that
No. 19-1836                                                                        Page 3

secrecy could not be possible. No amendment that retains this conspiracy could cure the
internal contradiction that it involves countless participants in a secret pact.

       The district court also did not abuse its discretion in refusing to recruit counsel
for the purpose of proposing an amended complaint. When faced with a request under
§ 1915(e)(1) for counsel, a district court’s threshold inquiry is whether “the indigent
plaintiff made a reasonable attempt to obtain counsel.” Pruitt v. Mote, 503 F.3d 647, 654
(7th Cir. 2007) (en banc). The district ordered Sanchez (1) to list all attorneys and
organizations from whom he sought representation, and (2) to explain why he was
unsuccessful. It also warned him that he “must” complete both items or the court may
deny his motion. Sanchez left one of those two questions blank, and for the other he
provided only one unhelpful word (“Rosewine”). Under these circumstances (and apart
from the frivolousness of the complaint), the district court reasonably denied his
request. See id.

      We have considered Sanchez’s other arguments, and none has merit.
                                                                              AFFIRMED